DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/076892 A1 to Kanie in view of US 2012/0110918 to Love.
Regarding Claim 1, Kanie discloses an interior trim of a motor vehicle for covering sections (16, 36, 51) of door cutouts (3, 4) of a motor vehicle body that face a floor (2) of the motor vehicle body, the door cutouts being bounded by a B pillar (50) that extends in a vertical direction of the motor vehicle, and by longitudinal struts (see figure 2) extending laterally next to the B pillar (50) in a longitudinal direction of the motor vehicle, the interior trim comprising first, second and third trim panels (16,36,51), wherein the first trim panel (16) is configured for covering a section (10) of the first door cutout (3) facing the vehicle floor and including a first trim panel section (15) extending in a direction of the respective longitudinal strut and a second trim panel section (16) extending in a direction of the B pillar (51), the second trim panel (36) is configured for covering a section (30) of the second door cutout (4) facing the vehicle floor (2) and including a first trim panel section (36) extending in a direction of the respective longitudinal strut and a second trim panel section (36) extending in a direction of the B pillar (51) and is adjacent to the second trim panel section (36) of the first trim panel (16) with or without overlapping, and the third trim panel (50) extends in a direction of the B pillar (51) and is adjacent to the second trim panel section of the first trim panel and to the second trim panel section of the second trim panel with or without overlapping.

Love teaches the attachment of a trim panel (6) wherein the connection of the panels allows for compensation of mounting tolerances in the x, y and z direction (see paragraph [0032]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to allow for tolerances in the panels as taught by Love on the device of Kanie in order to obtain simple and controlled mounting of the panels.
Re Claim 2, Kanie as modified by Love would be capable of disclosing wherein the third trim panel and one of the trim panels of the first and second trim panels are configured to be shifted relative to each other exclusively in the vertical direction, the third trim panel and the other of the trim panels of the first and second trim panels are configured to be shifted relative to each other in the vertical direction and in the longitudinal direction, since Love discloses the ability to connect the panels with tolerances.
Re Claim 3, Kanie as modified by Love disclose wherein at least one of the first and second trim panels (16, 36) is U-shaped and a third trim panel section (51) extending in the vertical direction, the second trim panel section and third trim panel section of at least one of the first and second trim panels (16, 36) are arranged at opposite ends of the first trim panel section (see figure 3) thereof.
Re Claim 4, Kanie as modified by Love discloses wherein the first and second trim panels (16, 36) can be shifted relative to each other in the longitudinal direction so that an overlapping between the second trim panel sections of the first and second trim panels can be adjusted.
Re Claims 5,  Kanie as modified by love is capable of disclosing wherein guides are formed on a segment or edge of the second trim panel section of the first trim panel that faces the second trim panel section of the second trim panel, and on a segment or edge of the second trim panel section of the second trim panel that faces the second trim panel section of the first trim panel, the guides engaging in each 
Re Claim 6, Kanie as modified by Love discloses wherein guides are formed by groove-shaped depressions (See figure 4-6) and projections (46, 57) of the first and second trim panels, the depressions and projections engaging one another in a form-fitting manner (see figure4-6).
Re Claim 7, Kanie as modified by Love is capable of disclosing wherein the third trim panel (51) and the first trim panel (16) or the third trim panel (51) and the second trim panel (36) can be shifted relative to each other exclusively in the vertical direction so that an overlapping between the third trim panel (51) and the second trim panel section (36) of the first trim panel (16) or an overlapping between the third trim panel (51) and the second trim panel section (36) of the second trim panel (36) can be adjusted in one direction.
	Re Claim 8, Kanie as modified by Love discloses guides are formed on the second trim panel section of the first trim panel or on the second trim panel section of the second trim panel, the guides being formed on a segment or edge facing the third trim panel (51) and interacting with guides on the third trim panel and permitting the relative movement in the vertical direction (see figures 4-6).
	Re Claim 9, Kanie as modified by Love disclose wherein the guides are formed by a pocket (8) of the first trim panel and a projection of the third trim panel (51) or by a pocket of the second trim panel and a projection of the third trim panel (51), said guides engaging in each other in a form-fitting manner and permitting the relative movement exclusively in the vertical direction (see 26, 46).
	Re Claim 10, Kanie as modified by Love discloses wherein the third trim panel and the second trim panel or the third trim panel and the first trim panel can be shifted relative to one another both in the vertical direction and in the longitudinal direction so that an overlapping between the third trim panel (51) and the second trim panel section (36) of the second trim panel (36) or an overlapping between the third trim panel (51) and the second trim panel section (36) of the first trim panel can be adjusted in two directions.

	Re Claim 12, Kanie as modified by Love disclose wherein the guides are formed by a projection  of the second trim panel and a projection of the third trim panel with the projections lying in a plane-parallel manner on each other and being displaceable in two directions with respect to each other, or are formed by a projection of the first trim panel and a projection of the third trim panel with the projections lying in a plane-parallel manner on each other and being displaceable in two directions with respect to each other (see figure 4-6).
	One with ordinary ski lint he art of vehicle design and manufacture of interior trim panels would be familiar with the various panels and understand the advantages of tolerance compensation by allowing the panels to displace as taught by Love.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612